Citation Nr: 1400680	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-32 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to January 25, 2013, and in excess of 70 percent thereafter. 

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected diabetes mellitus type II and/or PTSD.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Specifically, in the September 2009 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective November 6, 2003.  The Veteran subsequently perfected his appeal as to the propriety of the initially assigned rating.  In the June 2010 rating decision the RO denied service connection for obstructive sleep apnea.  

During the course of the appeal, a June 2013 Decision Review Officer (DRO) decision awarded a 70 percent rating for PTSD, effective January 25, 2013.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38   (1993).  Therefore, the Board has characterized the issue as shown on the first page of this decision. 

The Board also notes that the Veteran perfected an appeal as to the issue of entitlement to service connection for ischemic heart disease.  However, in the June 2013 DRO decision, service connection for Prinzmetal's angina, which is a form of ischemic heart disease.  As such is a full grant of the benefit sought on appeal, the issue of entitlement to service connection for ischemic heart disease is no longer before the Board.   

Additionally, the Board observes that a January 2011 rating decision denied increased ratings for the Veteran's diabetes mellitus type II and peripheral neuropathy of all four extremities.  He entered a notice of disagreement as to such denials in March 2011 and a statement of the case was issued in May 2013; however, the Veteran did not file a timely substantive appeal.  Therefore, these issues are not properly before the Board.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, there appear to be outstanding hearing requests in this case.  With respect to the PTSD issue, the Veteran indicated on his August 2010 substantive appeal (VA Form 9), which was submitted in response to the July 2010 statement of the case that addressed the propriety of the initially assigned rating for his PTSD, that he wished to testify at a Board hearing before a Veterans Law Judge sitting at the RO.  He reiterated this request in September 2010 correspondence.  However, in subsequent September 2010 correspondence, the Veteran indicated that he wished to testify at an RO hearing in lieu of a Board hearing.  Unfortunately, it appears that no action was ever taken on this request.  As such, the PTSD issue must be remanded so that the Veteran may be afforded his requested RO hearing.  

Also, the Veteran indicated on a September 2011 substantive appeal (VA Form 9), which was submitted in response to the July 2011 statement of the case that addressed, but on which the Veteran specifically indicated that he was appealing all of the issues listed on the statement of the case and any subsequent supplemental statement of the case (emphasis added), that he wished to testify at a Board hearing before a Veterans Law Judge sitting at the RO.  As the September 2011 VA Form 9 pertains to all issues on appeal as the Veteran indicated that he was appealing with respect to all of the issues previously addressed by the RO, the Board finds that a remand is necessary in order to afford the Veteran his requested Board hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

1.   With respect to the PTSD issue, the Veteran should be scheduled for an RO hearing.      

2.  With respect to all issues on appeal, the Veteran should be scheduled for a Board hearing before a Veterans Law Judge sitting at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



